            Case 4:20-cv-12172-TSH Document 1 Filed 12/07/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
Joseph Beausoleil                     :
14 Murray Ave., Apt 2                 :               Civil Action # ______________________
South Grafton, MA 01560               :
                                      :
                        Plaintiff     :
                                      :               JURY TRIAL DEMANDED
                        vs.           :
                                      :
Lauriston Juleo Davis                 :
202 Bergsten Ct.                      :
Riley, KS 66531                       :
                                      :
                        Defendant     :

                                          COMPLAINT

                                             PARTIES


       1.      Plaintiff, Joseph Beausoleil, is a resident of the Commonwealth of Massachusetts,

residing at the address listed in the caption of this Complaint.

       2.      Upon information and belief, Defendant, Lauriston Juleo Davis, is a resident of

the State of Kansas, residing at the address listed in the caption of this Complaint.

                                         JURISDICTION

       3.      This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Joseph Beausoleil, is a citizen of Massachusetts and the

Defendant, Lauriston Juleo Davis, is a citizen of Kansas, and the amount in controversy in this

case, exclusive of interest and costs, exceeds the sum of $75,000.

       4.      The Court has jurisdiction over this claim against the Defendant, Lauriston Juleo

Davis, for money damages pursuant to 28 U.S.C. § 1332.
              Case 4:20-cv-12172-TSH Document 1 Filed 12/07/20 Page 2 of 5




                                                FACTS

        5.       On or about February 7, 2020, at approximately 1:30 P.M., Plaintiff, Joseph

Beausoleil was a pedestrian traveling on a crosswalk on Pleasant Street at or near the intersection

of MA-122 and Main Street, Grafton, MA 01560.

        6.       At or about the same date and time, Defendant, Lauriston Juleo Davis, was the

owner and operator of a motor vehicle which was traveling at or near the intersection of the

Plaintiff.

        7.        At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision, striking Plaintiff in the crosswalk.

        8.       The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his/her vehicle in such a manner as to striking Plaintiff in the

crosswalk.

        9.       The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

        10.      As a result of the accident, Plaintiff suffered serious, severe and permanent bodily

injuries, including a fractured left foot, as set forth more fully below.



                                  COUNT I – NEGLIGENCE
                            Joseph Beausoleil v. Lauriston Juleo Davis

        11.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:

                   a.    Striking Plaintiff while he was in a crosswalk, running over Plaintiffs left

                         foot;
Case 4:20-cv-12172-TSH Document 1 Filed 12/07/20 Page 3 of 5




    b.   Failing to maintain proper distance between his/her vehicle and the

         Plaintiff;

    c.   Operating his/her vehicle in a negligent and/or careless manner so as to

         run over the Plaintiffs foot without regard for the rights or safety of

         Plaintiff or others;

    d.   Failing to have his/her vehicle under proper and adequate control;

    e.   Operating his/her vehicle at a dangerous and excessive rate of speed under

         the circumstances;

    f.   Failure to keep a proper lookout;

    g.   Failure to apply brakes earlier to stop the vehicle without striking the

         Plaintiff;

    h.   Being inattentive to his/her duties as an operator of a motor vehicle;

    i.   Disregarding traffic lanes, patterns, and other devices;

    j.   Driving at a dangerously high rate of speed for conditions;

    k.   Failing to remain continually alert while operating said vehicle;

    l.   Failing to perceive the highly apparent danger to others which the actions

         and/or inactions posed;

    m.   Failing to give Plaintiff meaningful warning signs concerning the

         impending collision;

    n.   Failing to exercise ordinary care to avoid a collision;

    o.   Failing to be highly vigilant and maintain sufficient control of said vehicle

         and to bring it to a stop on the shortest possible notice;
             Case 4:20-cv-12172-TSH Document 1 Filed 12/07/20 Page 4 of 5




                  p.    Operating said vehicle with disregard for the rights of Plaintiff, even

                        though he/she was aware or should have been aware of the presence of

                        Plaintiff and the threat of harm posed to Plaintiff;

                  q.    Continuing to operate the vehicle in a direction towards the Plaintiff when

                        he/she saw, or in the exercise of reasonable diligence, should have seen,

                        that further operation in that direction would result in a collision;

                  r.    Failing to operate his/her vehicle in compliance with the applicable laws

                        and ordinances of the Commonwealth of Massachusetts pertaining to the

                        operation and control of motor vehicles;

       12.      As a direct and consequential result of the negligent and/or careless conduct of the

Defendant, described above, Plaintiff suffered various serious and permanent personal injuries

and/or permanent serious disfigurement and/or aggravation of pre-existing conditions including a

fractured left foot, all to Plaintiff’s great loss and detriment.

       13.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       14.       As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        15.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, all to Plaintiff’s great loss and detriment.
           Case 4:20-cv-12172-TSH Document 1 Filed 12/07/20 Page 5 of 5




         16.    As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

         17.   Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.

                                     PRAYER FOR RELIEF

         18.   Plaintiff, therefore requests a judgment in Plaintiff’s favor and against Defendant

for compensatory damages and such other relief as this court deems just and proper.



                                                Respectfully submitted,

                                                SIMON & SIMON, P.C.
Dated:

                                                BY:______________________________
                                               Adam Holtman, Esquire
                                               BBO# 695758

                                               SIMON & SIMON, P.C.
                                               Attorneys for Plaintiff
                                               114 State Street, 4th Floor
                                               Boston, MA 02109
                                               857-233-0559
                                               AdamHoltman@gosimon.com
